Citation Nr: 0316162	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  97-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

What evaluation is warranted for the period from September 6, 
1996, for post-traumatic stress disorder (PTSD)? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from February 1969 
to February 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, granting service connection for PTSD and assigning 
a 30 percent evaluation effective September 6, 1996.  


REMAND

As noted in June 2002 supplemental statement of the case, 
there has been a change in the law during the pendency of his 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2002).  The provisions 
of these regulations apply to these claims.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran was afforded appropriate "Quartuccio 
sufficient" notice of the VCAA, his duties, as well as 
notice of the specific assistance VA provides him in 
developing his claim in the June 2002 supplemental statement 
of the case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In January 2003, the Board sent the veteran a letter 
informing him of the applicability of both the current and 
prior VA rating criteria for evaluating psychiatric 
disabilities, in light of the change in those criteria 
effective November 7, 1996.  The Board further informed the 
appellant that his claim had erroneously not been considered 
under the prior rating criteria.  The veteran was then 
informed that both the current and prior rating criteria were 
applicable to his claim because his claim originated from an 
original claim for service connection for PTSD filed in 
September 6, 1996, which is before the change in rating 
criteria.  The veteran may be rated under only prior rating 
criteria for psychiatric disorders for the period from 
September 6, through November 6, 1996, but under either 
criteria - whichever is most beneficial to the veteran - for 
the period from November 7, 1996 to the present.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In the January 
2003 letter the veteran was also informed that he had 60 days 
within which to respond with additional pertinent evidence or 
information.  Otherwise, the claim would be decided based on 
the current record.  

In May 2003, the United States Federal Circuit Court of 
Appeals held in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) that after a 
claimant was informed by VA of any additional evidence or 
information necessary to substantiate the claim, a claimant 
was to be provided one year to submit additional evidence or 
information, pursuant to 38 U.S.C.A. § 5103(b) (West 2002).  
Notifying the veteran of the applicability of prior rating 
criteria for psychiatric disorders falls within the ambit of 
'informing of additional evidence or information necessary to 
substantiate the claim' since these prior regulations provide 
evidentiary criteria for a higher rating, which is the 
benefit sought by the veteran's claim.  As such, and in light 
of the decision in Disabled American Veterans, the Board 
finds that the appellant must be afforded the remaining 
period of the one year, that is until January 29, 2004, 
before a decision may be entered.  

Accordingly, the case is remanded for the following:

1.  Send the veteran a letter notifying 
him that he has one year to respond to 
the January 30, 2003 letter notifying 
him of applicability to his claim of the 
prior rating criteria for psychiatric 
disorders.  That year will end on 
January 29, 2004.  Inform him that the 
RO will hold the case in abeyance until 
January 29, 2004 unless or until he 
waives in writing the remaining portion 
of that period.  Inform him that 
submitting additional evidence will not 
be sufficient to waive that waiting 
period.  Further, whether or not the 
veteran submits additional evidence or 
argument in support of his claim, if he 
desires to expedite Board review of his 
claim, he must specifically waive in 
writing any remaining response time 
prior to January 29, 2004.  

2.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue, including 
applying both the current and prior 
rating criteria for psychiatric 
disorders, as applicable, as discussed 
above.  Staged ratings should also be 
considered, pursuant to Fenderson v. 
West, 12 Vet. App Vet. App. 119 (1999).  
If any determination remains adverse to 
the veteran, he and his representative 
must be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


